Order and judgment unanimously affirmed, without costs. Memorandum: Plaintiff sued General Motors Corporation on its written warranty to repair all defects in plaintiff’s car. Upon trial, at the end of plaintiff’s case, the court dismissed the action for failure to prove a prima facie case. We agree with the trial court that there was insufficient evidence to show that defendant breached its warranty. Plaintiff failed to show by competent evidence that there were defects in the transmission after it had been repaired by defendant and that he informed defendant of any claimed defects after the repair, thus denying defendant an opportunity to correct them. The issue of punitive damages is not properly before us since the plaintiff failed to appeal a prior order dismissing the claim for such damages. (Appeal from order and judgment of Supreme Court, Niagara County, Wolf, J. — dismiss complaint.) Present — Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.